IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 30, 2009
                                     No. 09-60062
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

FREDERICK HAMILTON BANKS

                                                   Petitioner-Appellant

v.

BRUCE PEARSON, Warden

                                                   Respondent-Appellee




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 5:08-CV-339


Before JONES, Chief Judge, and WIENER and PRADO, Circuit Judges.
PER CURIAM:*
       Frederick Banks, federal prisoner # 05711-068, was convicted of mail fraud
and was sentenced to serve 63 months in prison.                  Banks filed the instant
28 U.S.C. § 2241 petition to challenge an alleged delay in the disposition of his
direct criminal appeal. The district court interpreted his petition as seeking
both § 2241 relief and mandamus relief and denied it. Banks now appeals that
decision.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 09-60062

      Banks asserts that his § 2241 petition was filed to challenge both a delay
in his sentencing and a delay in the disposition of his appeal. We decline to
consider Banks’s claim concerning an alleged delay in his sentencing proceedings
because it was not presented to the district court. See Johnson v. Puckett, 930
F.2d 445, 448 (5th Cir. 1991).
      Banks argues that his § 2241 petition was the proper vehicle to raise his
claims concerning the alleged delay in disposition of his direct criminal appeal
and that a motion to vacate sentence under 28 U.S.C. § 2255 is inadequate to
raise these claims. “In an appeal from the denial of habeas relief, this court
reviews a district court’s findings of fact for clear error and issues of law de
novo.” Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001). Banks has shown
no error in connection with the district court’s determination that he was not
entitled to § 2241 relief or a writ of mandamus.
      The judgment of the district court is AFFIRMED.




                                       2